Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application/Election/Restrictions
2.	Applicant’s election without traverse of Group I (claims 1-8) in the reply filed on June 20, 2022 is acknowledged. 
Claim 12 is amended. Claims 1-12 are pending. Claims 9-12 are withdrawn without traverse (filed 6/20/22) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 20, 2022. 
3.	Claims 1-8 are under examination in this office action.

Claim Objections
4. 	Claim 1 is objected to because of the following informalities: “MyoD” is not a unique or common abbreviation in the art. Applicants are required to spell out “MyoD” at the first usage. In addition, the limitation “a neurotrophic factors(s)” is grammatically awkward. Appropriate correction is required.

Claim Rejections - 35 USC § 112

5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
Claims 1-8 are drawn to a method for producing an artificial neuromuscular junction (NMJ), comprising the steps of: (i) transiently expressing MyoD in pluripotent stem cells to induce myogenic differentiation, and (ii) culturing the cells obtained in the step (i) in a medium comprising a neurotrophic factors(s) to induce neural differentiation. The claims encompass using a genus of medium and a genus of neurotrophic factors for producing an artificial NMJ. Claim 2 encompass using a broad genus of drug to induce transient expression of MyoD. Applicant has not disclosed sufficient species for the broad genus of medium, the broad genus of neurotrophic factors and the broad genus of drug to induce transient expression of MyoD to produce an artificial NMJ. The specification only describes MyoD-201B7 cells prepared by transforming a 201B7 human iPS cell line with a doxycycline (DOX) inducible MYOD1-expressing piggy bac vector. The specification also teaches that myogenic differentiation of MyoD-201B7 cells was induced by adding 1ug/ml of DOX to myogenic differentiation medium (10%KSR+alpha MEM) and ten days after the addition of DOX, neural differentiation was induced by changing the medium to Neurobasal medium supplemented with neurotrophic factors including BDNF, GDNF and NT3 10ng/ml each (see Examples, paragraphs [0096]-[0097] of the published specification). However, the claims are not limited to the agents and methods set forth above but also encompass using structurally and functionally undefined media, neurotrophic factors and drug to induce transient expression of MyoD.  
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112, first paragraph, it is necessary to understand what Applicant is in possession of and what Applicant is claiming. 
M.P.E.P. § 2163 instructs:
An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. . . . 
An applicant may show possession of an invention by disclosure of drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole. . . . 
An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.” 
This standard has not been met in this case. From the specification, it is clear that Applicant is in possession of using a myogenic differentiation medium (10%KSR+alpha MEM) and DOX to induce myogenic differentiation of MyoD-201B7 cells and using Neurobasal medium supplemented with neurotrophic factors including BDNF, GDNF and NT3 10ng/ml each to induce differentiation of NMJ. However, Applicant is not in possession of using other structurally and functionally undefined medium, neurotrophic factors and drug to induce transient expression of MyoD to produce artificial NMJ. The specification fails to provide sufficient descriptive information, such as definitive structural or functional features of the claimed genus of media, neurotrophic factors and drugs to induce transient expression of MyoD to produce artificial NMJ. There is no description of the conserved regions which are critical to the function of the claimed genus. There is no information regarding the relation of the structure/characteristics and features of other media, neurotrophic factors and drug to induce transient expression of MyoD to produce artificial NMJ to the function of myogenic differentiation medium (10%KSR+alpha MEM) and DOX in inducing myogenic differentiation of MyoD-201B7 cells and the function of Neurobasal medium supplemented with neurotrophic factors including BDNF, GDNF and NT3 10ng/ml each in inducing differentiation of NMJ from MyoD-201B7 or other pluripotent stem cells. Furthermore, the prior art does not provide compensatory structural or correlative teachings sufficient to enable one of skill to identify what other medium, neurotrophic factors and drug to induce transient expression of MyoD to produce artificial NMJ might be.  Since the common characteristics/features of other media neurotrophic factors and drugs to induce transient expression of MyoD to produce artificial NMJ are unknown, a skilled artisan cannot contemplate the functional correlations of the genus with the claimed invention.   Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the genus of media, neurotrophic factors and drugs to induce transient expression of MyoD to produce artificial NMJ.
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of media, neurotrophic factors and drugs to induce transient expression of MyoD to produce artificial NMJ, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  
Therefore, the claimed method has not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163.

				
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Puttonen et al. (Front. Cell. Neurosci.  2015; doi:10.3389/fncel.2015.00473) in view of Tanaka et al. (PLoS ONE, 8:e65140. doi:10.1371/journal.pone.0061540, as in IDS), Demestre et al. (Stem Cell Res. 2015; 15:328-336, as in IDS) and Hickman et al. (US9952204, issued Apr 24, 2018, priority Apr 23, 2009). 
Claims 1-4 and 6-8 are drawn to a method for producing an artificial neuromuscular junction, comprising the steps of: (i) transiently expressing MyoD in pluripotent stem cells (PSCs) to induce myogenic differentiation, and (ii) culturing the cells obtained in the step (i) in a medium comprising a neurotrophic factors(s) to induce neural differentiation. Dependent claims are directed to wherein the transient expression of MyoD in the step (i) is a drug-induced expression (claim 2), wherein the neurotrophic factors in the step (ii) are GDNF, BDNF, and NT-3 (claim 3), wherein the step (i) is carried out for from 4 to 20 days (claim 4), wherein the step (ii) is carried out for from 20 to 120 days (claim 5), wherein the artificial neuromuscular junction comprises motor neurons, muscle cells, and Schwann cells (claim 6), wherein the pluripotent stem cells (are induced pluripotent stem cells (iPSCs) (claim 7) or human induced pluripotent stem cells (hiPSCs) (claim 8).
	Puttonen et al. teach generation of functional NMJ from hPSCs including hiPSCs. Puttonen teaches formation of NMJ from neurons and spontaneously contracting multinucleated skeletal muscle cells differentiated from culturing seeded cells of neurally-induced embryoid body-like spheres derived from iPSCs or ESCs as monolayers without bFGF for >6 weeks (>42 days) (see abstract; p. 2, 2nd col. section: Materials and Methods to p.3, 1st col,1st paragraph). Puttonen also teaches that the embryoid body-like spheres contain non-neuronal cells and myogenic differentiation from embryoid body-like spheres was associated with expression of MyoD1, myogenin and type I ryanodine receptor (see abstract; p. 3-5). Puttonen also teaches that simultaneous differentiation of neurons and myotubes from patient-specific iPSCs or ESCs also results in the development of functional NMJs and that the human model of NMJ can used as an important tool to investigate normal NMJ development (p. 1, abstract; p. 7-8). 
But Puttonen does not teach that myogenic differentiation of hPSCs/hiPSCs by transiently expressing MyoD in the hPSCs/hiPSCs and then culturing the hPSCs/hiPSCs transiently expressing MyoD and myogenically differentiated in a medium comprising neurotrophic factors to induce neural differentiation and producing NMJ.   
Tanaka et al. teaches induced myogenic differentiation of hiPSCs into myocytes by transiently expressing inducible expression of MyoD1 in hiPSCs into myocytes (see abstract). Tanaka teaches that generation of hiPSCs with doxycycline (DOX)-dependent activation of MyoD by transfecting hiPSCs with a Te-MyoD1 vector, and myogenic differentiation of MyoD-hiPSCs can be induced by DOX administration for 24hrs (see p.2-3; p.10). Tanaka also teaches culturing MyoD-hiPSCs in alpha MEM with 5%KSR and DOX for culturing additional 5 days or 7 days (p. 11, 1st col., section: differentiation of MyoD-hiPSCs and 2nd col. section: Co-Culture with C2C12 Cells).
Demestre et al. teach a method of generating artificial NMJ by co-culturing hiPSC-derived myoblasts with iPSC-derived motoneurons in medium containing BDNF, GDNF, IGF-1 for up to 3-4 weeks (21-28 days) (p. 330, 2nd col., 2nd paragraph). Demestre teaches that the artificial NMJ comprises motor neurons, muscle cells and Schwann cells (see p. 335,1st col., 2nd paragraph)
Hickman et al. (US9952204) teaches a method of forming functional NMJ by co-culturing one or more human motorneurons and one or more rat muscle cells in a medium containing BDNF, GDNF and NT-3 , wherein human motor neurons are differentiated from human spinal cord stem cells in a differentiating medium and co-cultured with rat muscle cells in the medium (see abstract; col.2, lines 12-45; col.3, line 59 to col. 4, line 42; col. 6, lines 35-col. 7, line 15; col. 16-18, claims 1-14). Hickman teaches that the stem cell-embryonic skeletal muscle co-cultures were maintained for 4 days in a rich medium (see col. 6, line 35 to col. 7, line 15) 
A person of ordinary skill in the art would have recognized that applying the known techniques of inducing myogenic differentiation of hiPSCs into myocytes by transiently expressing inducible expression of MyoD1 in hiPSCs (MyoD1-hiPSCs) into myocytes disclosed by Tanaka and inducing myogenic differentiation of MyoD1-hiPSCs and inducing neural differentiation from the hiPSCs into motorneurons in a medium comprising neurotrophic factors including BDNF, GDNF and NT-3 in a NMJ co-culture disclosed by Demestre and Hickman to the method disclosed by Puttonen would have yielded the predictable result of producing an artificial and functional NMJs and resulted in an better method for producing artificial NMJ. Simultaneous differentiation of neurons and myotubes from MyoD1-iPSCs/ESCs or MyoD1-hiPSCs/hESCs or patient-specific iPSCs or ESCs by transiently expressing inducible expression of MyoD1 in hiPSCs/hPSCs in myogenic differentiation medium to induce and produce myotubes or muscle cells, and then inducing neuronal differentiation of MyoD1-hiPSCs/hPSCS in a medium comprising neurotrophic factors including BDNF, GDNF and NT-3 would increase formation of functional NMJ. It is obvious to a skilled artisan to combine the teachings of Tanaka, Demestre and Hickman with the teaching of Puttonen to transiently express MyoD in PSCs/iPSCs/ESCs or hPSCs/hiPSCs/hESCs to induce myogenic differentiation and culture the cells comprising a neurotrophic factor to induce neural differentiation in the method of Puttonen to produce an artificial neuromuscular junction as instantly claimed.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known techniques of inducing myogenic differentiation of hiPSCs into myocytes by transiently expressing inducible expression of MyoD1 in hiPSCs (MyoD1-hiPSCs) into myocytes disclosed by Tanaka and inducing myogenic differentiation of MyoD1-hiPSCs and inducing neural differentiation from hiPSCs into motorneurons in a medium comprising neurotrophic factors in a NMJ co-culture disclosed by Demestre and Hickman to the method disclosed by Puttonen, and yield the predictable result of producing an artificial NMJ.

8.	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Puttonen et al. (2015) in view of Tanaka et al. (2013), Demestre et al. (2015) and Hickman et al. (US9952204) as applied to claims 1-4 and 6-8 above, and further in view of Studer et al. (US2018/0231524, published on Aug 16,2018, priority Oct 7, 2015; was also published as WO2017/062854 as in IDS)
Puttonen, Tanaka, Demestre and Hickman are set forth above but fail to explicitly teach that the days for the step (i): myogenic differentiation is exactly identical to the claimed range (4-20 days) and the days for the step (ii) neural differentiation is exactly identical to the claimed range (20-120 days).
Studer et al. (US2018/0231524) teaches a method of preparing in vitro human neuromuscular junction (NMJ) model comprising co-culturing hPSC/hiPSC/hESC-derived spinal motor neurons (MNs) and human myoblast-derived skeletal muscle cells, wherein the hPSC-derived spinal MNs are differentiated by contacting hPSCs with a medium comprising at least one SMAD inhibitor, at least one ventralizing factor and at least one caudalizing factor; and the human muscle cells are human muscle cells from a subject or are de-differentiated into myoblasts and cultured with PSC-derived MN (see abstract; paragraphs [0009]-[0016]; [0028]; [0033]; [0047]-[0063]; [0108]-[0112], p. 14, claim 27). Studer teaches culturing undifferentiated hESCs for 20 days for neural differentiation (see paragraph [0098]) and inducing differentiation of myoblasts into myotubes within 4-7 days, increasing reliability from 10-17 days, and can be maintained for at least 90 days (see [0099]).  Studer teaches that the motorneurons used in the NMJ co-culture have been differentiated for 10-30 days, 10-25 days, 15-20days, 20-25 days, 5-10 days, or at least about 10….50 or more days (paragraphs [0075]-[0079]). Studer teaches that the muscle cells used in the co-culture have been differentiated for 4-25 days, 5-20 days, 5-15 days, 5-10 days, 10- 17 days, 4-7 days or for at least about 4, 5….95 or more days, which are within or overlapping with the limitations recited in claims 4-5 (paragraphs [0076];[0079]).
A person of ordinary skill in the art would have recognized that applying the known technique and time of inducing myogenic differentiation of MyoD1-hiPSCs into myocytes and and inducing neural differentiation from hiPSCs into motorneurons in a NMJ co-culture disclosed by Studer to the method of Puttonen, Tanaka, Demestre and Hickman would have yielded the predictable result of producing an artificial and functional NMJs and resulted in an better method for producing artificial NMJ. Induction of myogenic differentiation of MyoD1-hiPSCs into myocytes for 4-20 days and induction of neural differentiation from hiPSCs into motorneurons for 20-120 days in a NMJ co-culture would increase formation of functional NMJ. It is obvious to a skilled artisan to combine the teaching of Studer with the teachings of Puttonen, Tanaka, Demestre and Hickman to induce myogenic differentiation of MyoD1-hiPSCs into myocytes for 4-20 days and induce neural differentiation from hiPSCs into motorneurons for 20-120 days in a NMJ co-culture in the method of Puttonen, Tanaka, Demestre and Hickman to produce an artificial neuromuscular junction as instantly claimed. In this combination, both Puttonen, Tanaka, Demestre and Hickman’s method and Studer’s method and days for inducing myogenic differentiation and neural differentiation are performing the same functions in producing an artificial NMJ they would if they were separate. The person of ordinary skill in the art would have found it obvious to combine the elements because ordinarily skilled artisans would have recognized the reasons for applying Puttonen, Tanaka, Demestre and Hickman’s method using Studer’s method and days for inducing myogenic differentiation and neural differentiation, and would have known how to do so. The person of ordinary skill in the art would further have predicted that the combination would produce an artificial NMJ because Studer teaches preparing in vitro human neuromuscular junction (NMJ) model comprising co-culturing hPSC/hiPSC/hESC-derived spinal motor neurons (MNs) and human myoblast-derived skeletal muscle cells, and wherein the muscle cells used in the co-culture have been differentiated for 4-25 days, 5-20 days, 5-15 days, 5-10 days, 10- 17 days, 4-7 days or for at least about 4, 5….95 or more days and the motorneurons used in the NMJ co-culture have been differentiated for 10-30 days, 10-25 days, 15-20days, 20-25 days, 5-10 days, or at least about 10….50 or more days.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known techniques of inducing myogenic differentiation of hiPSCs into myocytes by transiently expressing inducible expression of MyoD1 in hiPSCs (MyoD1-hiPSCs) into myocytes disclosed by Tanaka and inducing myogenic differentiation of MyoD1-hiPSCs and inducing neural differentiation from hiPSCs into motorneurons in a NMJ co-culture disclosed by Studer to the method disclosed by Puttonen, and yield the predictable result of producing an artificial NMJ.
Further, routine optimization of the days for myogenic differentiation and neural differentiation disclosed in the Puttonen, Tanaka, Demestre and Hickman’s method would have led to the claimed range of 4-20 days for myogenic differentiation and 20-120 days for neural differentiation because studer teaches myogenic differentiation for the muscle cells in the co-cultures for 4-25 days, 5-20 days, 5-15 days, 5-10 days, 10- 17 days, 4-7 days or for at least about 4, 5….95 or more days and neural differentiation for the motorneurons in the co-cultures for 10-30 days, 10-25 days, 15-20days, 20-25 days, 5-10 days, or at least about 10….50 or more days. The person of ordinary skill in the art would have found it obvious to optimize the duration and days for myogenic differentiation and neural differentiation taught by Studer because Studer teaches that these different durations are suitable for myogenic differentiation and neural differentiation and forming and producing NMJ, and establishes that the use of different days for myogenic differentiation and neural differentiation to produce NMJ would have required only routine experimentation. 

Conclusion

9.	NO CLAIM IS ALLOWED.
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Abujarour et al. (Stem Cells Transl. Med. 2014; 3:149-160. dx.doi.org/10.5966/sctm.2013-0095) teaches direct MyoD-mediated differentiation of induced pluripotent stem cells (iPSCs) into myoblasts. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Chang-Yu Wang
September 19, 2022



/CHANG-YU WANG/Primary Examiner, Art Unit 1649